In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Schechter, J.), dated December 8, 1989, which, upon a fact-finding order of the same court, dated August 17, 1989, made upon her admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged her to be a juvenile delinquent and placed her with the Division of Youth, Title III, for a period of 12 months. The appeal brings up for review the denial, after a hearing, of the appellant’s motion to suppress physical evidence.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant has absconded from her placement with the Division for Youth and a warrant has been issued for her arrest. Therefore, since the appellant is unavailable to obey the mandate of the court, the appeal is dismissed (see, People v Howe, 32 NY2d 766; People v Barnes, 143 AD2d 837). Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.